Citation Nr: 0820104	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left femur 
disability.



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty for training from November 
1986 to March 1987.  He also was a member of the Army 
National Guard from June 1986 to September 2004, with 
multiple periods of active duty for training and/or inactive 
duty training (as set forth on an Army National Guard 
Retirement Points History Statement dated in July 2004 which 
reflects a total of 481 AD points).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that he has a left femur disability that 
was caused or aggravated by his service in the Army National 
Guard.  The veteran's June 1986 entrance examination 
indicates that the veteran broke his left leg in 1976, and 
that Samy F. Bishai, M.D. repaired the facture by performing 
surgery to reset the femur, with no resulting complications.  
The veteran's service medical records also indicate that he 
had a well-healed lateral scar on the left thigh, 
approximately 20 centimeters long.  Finally, the veteran's 
service medical records indicate that he was placed on a no 
running physical profile in February 1993 and August 2004 due 
to arthralgia of the left femur at the old fracture site.   

In a November 1992 letter, Dr. Bishai reported that the 
veteran was treated for pain in his left leg and was limping 
on the left side.  Dr. Bishai reported that the veteran 
fractured his left femur many years earlier, and had 
undergone surgery for intermedullary nailing of the femur, 
from which the veteran recovered well.  Dr. Bishai provided 
the opinion that the veteran's involvement in rigorous 
physical training in the National Guard, such as running, 
contributed to his current symptoms.  Further, in a December 
1992 letter, Dr. Bishai reported that the veteran had again 
been treated for pain in his left leg and provided the 
opinion that the veteran should have an alternate exercise 
program for his physical training test in place of running.  
To date, however, Dr. Bishai's medical records have not been 
associated with the claims file.  Efforts to obtain these 
medical records should be undertaken before a decision is 
rendered in this case.  

Additionally, to date, the veteran has not been provided with 
a VA medical examination assessing whether he has a left 
femur disability and if so, whether it was caused or 
aggravated beyond its natural progression by active duty.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While there 
is competent evidence of record of in-service left femur 
arthralgia and a medical opinion indicating that the 
veteran's symptoms were aggravated by service, a medical 
examination is necessary to make a determination in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
the veteran's complete treatment records 
for a left femur disability from Samy F. 
Bishai, M.D. 

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should determine whether the 
veteran has a left femur disability and/or 
any current residuals associated with his 
1976 left femur fracture/surgery, 
including arthralgia.  If a left femur 
disability is diagnosed, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the veteran's 
current left femur disability 1) had its 
onset during active service, and/or 2) 
increased in severity during service, and 
if so, whether the increase in severity 
during service was beyond the natural 
progression of the disability.  
 
The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

